UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4790



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODNEY TERRELL NEWSOME,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:02-cr-00048-H)


Submitted: February 22, 2007              Decided:   February 28, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E. B. Holding, United States Attorney, Anne M.
Hayes, Christine Witcover Dean, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following a hearing at which Rodney T. Newsome was found

to have violated conditions of his supervised release, the district

court revoked his supervised release and sentenced him to twelve

months and one day in prison.                  Newsome appealed.          Finding no

reversible error, we affirm.

              We   review    sentences       imposed    upon    the    revocation   of

supervised release to determine whether the sentence is “plainly

unreasonable.” See United States v. Crudup, 461 F.3d 433 (4th Cir.

2006).      Newsome’s       sentence    was    nearly    nine    months    below    the

guidelines sentencing range of 21-24 months, and the court stated

a proper basis for its conclusion that Newsome be sentenced to

twelve months and one day of imprisonment.                    The court considered

that   Newsome     was    the     primary    caretaker    for    his    teenage    son,

however, noted Newsome’s repeated criminal conduct and his failure

to   notify    his   probation       officer    of    being    arrested.      Because

Newsome’s     sentence      was    neither    procedurally      nor    substantively

unreasonable,        we     find    that     his     sentence    is     not   plainly

unreasonable.

              Accordingly,         we       affirm     the      district      court’s

determination.       We dispense with oral argument because the facts

and legal contentions are adequately set forth in the materials

before the Court and argument would not aid the decisional process.

                                                                              AFFIRMED


                                        - 2 -